DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-6 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al., WO 2016/118606 A1, hereinafter Murphy.
	Claim 3:
	3. An artificial reality system comprising: 
	one or more cameras capturing images or videos of environments (Murphy:  paragraph [0047], FIG. 3.); 
	a display (Murphy:  VR headset 308 has a display, refer to paragraph [0046] “Referring to FIGS. 1-3, the user 420 can view the image 400 that includes the content 202 on the screen of the VR headset 308 while holding the computing device 104 in front of the VR headset 308. For example, the image 400 projects the user into a VR space.”, paragraph [0056] “[0056] Referring to FIGS. 1-3, 4A-B and 5A-B, content (e.g.,the content 202) may be displayed on the monitor 206 while itis displayed on the screen of the VR headset 308.”, paragraph [0064] “FIG. 7A is a diagram that illustrates an image 700 that a user can view on the screen of a VR headset.”, paragraph [0084] “FIG 9C is a diagram that illustrates an image 930 that the user 920 can view on a screen of the VR headset 908.”.); 
	one or more processors (Murphy:  paragraphs [0091], [0096], and [0097], FIG.11, processor 1102, processor 1152.); and 
	a non-transitory memory coupled to the processors comprising instructions executable by the processors (Murphy:  paragraphs [0092] and [0099], claim 13, FIG. 11, memory 1104, memory 1164.). 
	Claim 6:
	6. The artificial reality system of Claim 3, wherein the processors are operable when executing the instructions to: 
	run an application (Murphy:  VR application runs on the processor, paragraph [0045].); 
	receive a command to have content from the application displayed on a second computing device (Murphy:  FIGs. 2, 4A, and 4B paragraph [0043], play icon 208a/430a is a command received at computing device 104 to have content from the application displayed on a second computing device such as VR headset 308, fast forward icon 208b/430b and rewind icon 208c/430c equally are a command received at computing device 104 to have content from the application displayed on a second computing device such as VR headset 308.), 
	wherein the artificial reality system and the second computing device are connected over a short-range wireless connection (Murphy:  FIG. 2 illustrate wireless connection, paragraph [0045] describes VR headset 308 interfaced with computing device 104 wirelessly, paragraph [0061] describes “The second computing device 606 and/or the VR headset 608 can wirelessly connect to/interface with the first computing device 604 using one or more of the high-speed wireless communication protocols described herein.”.); 
	generate rendering instructions for rendering visual content of the application (Murphy:  VR application generates rendering instructions for rendering 208a-208c/430a-430c.); and 
	send the rendering instructions to the second computing device, wherein the rendering instructions are configured to cause the second computing device to render and display the visual content of the application on a display (Murphy:  208a-208c/430a-430c content sent or “cast” to VR headset 608 which renders 208a-208c/430a-430c onto the VR space of a movie as illustrated in FIG. 4A, refer to paragraphs [0047] and [0052].).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Balachandreswaran, US Patent Application Publication No. 2014/0287806, describes with regard to applicant’s claim 2 an augmented reality (AR) device comprising a visor 12 having display, antenna, and battery but is lacking the claimed data bus ring and the claimed pair of glasses.
Halpern, US Patent No. 10,869,517, describes with regard to applicant’s claim 2 an augmented reality (AR) device comprising a hat 1 having display, antenna, and battery but is lacking the claimed data bus ring and the claimed pair of glasses.
Liang LI, WO 2021003991 A1, describes with regard to applicant’s claim 2 an augmented reality (AR) device comprising a hat having display, antenna, and battery but is lacking the claimed data bus ring and the claimed pair of glasses. 
Ma et al., US Patent Application Publication No. 2021/0248490, describes with regard to applicant’s claim 4 determine a user intention based on the received signals but is silent as to the claimed “wherein the one or more first commands are to be executed by the user device to fulfill the determined user intention; and send one of the one or more first commands to the user device”.
Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1:
The prior art of record fails to teach or suggest in the context of independent claim 1 “generating one or more high-resolution representations of one or more objects by processing the set of low-resolution observations for the geographic area, the corresponding camera poses associated with the set of low-resolution observations, and the low-resolution map for the geographic area using a machine-learning model”.
Claim 2:
The prior art of record fails to teach or suggest in the context of independent claim 2 the claimed data bus ring and the claimed pair of glasses.
Claim 4:
The prior art of record fails to teach or suggest in the context of independent claim 4 “wherein the one or more first commands are to be executed by the user device to fulfill the determined user intention; and send one of the one or more first commands to the user device”.
Claim 5:
The prior art of record fails to teach or suggest in the context of independent claim 5 “wherein the second frame is a previous keyframe, and wherein the previous keyframe is determined based on heuristics”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 




system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613